Citation Nr: 0710022	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO decision.  In March 2004, the 
veteran testified in a hearing at the RO in front of a 
Decision Review Officer.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The issue of service connection for a left ankle disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran received notice of a December 2002 rating 
decision denying to reopen his claim for service connection 
for a left ankle disability because the evidence of record 
failed to show an injury in service.  The veteran also 
received notice of his right to appeal, but did not appeal 
the December 2002 decision. 

2.	Evidence received subsequent to the December 2002 RO 
decision is evidence not previously submitted to the RO, 
relates to an unestablished fact necessary to substantiate 
the claim, and presents a reasonable possibility of 
substantiating the veteran's claim.

3.	The veteran has a current diagnosis of degenerative joint 
disease in his left ankle.  

4.	The service medical records indicate that the veteran 
received a left foot injury in service. 

5.	The evidence of record does not contain sufficient 
competent medical evidence to decide the veteran's claim.  


CONCLUSION OF LAW

1.	The December 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.	New and material evidence has been submitted, and the 
claim for entitlement to service connection for a left ankle 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
April 2003, prior to the initial decision on the claim in 
July 2003, and again provided notice in February 2006.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

In reviewing an application to reopen a claim of service 
connection, as is this case, the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought."  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).  The correspondence sent to the veteran 
does not include information regarding what is considered new 
and material evidence; however, the Board finds that even if 
there is a defect with regard to the content of any of the 
notices that defect is harmless because the veteran did, in 
fact, submit new and material evidence.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

The RO also provided the claimant with a copy of the July 
2003 rating decision, the January 2004 statement of the case, 
and the December 2004 and April 2006 supplemental statements 
of the case, which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decision, and a summary of the evidence 
considered to reach the decision.  Therefore, the Board 
concludes that VA satisfied its duty to notify the claimant 
and there is no outstanding duty to inform the claimant that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, and the VA medical 
records.  In addition, the RO scheduled a hearing before the 
DRO held in March 2004.  The claimant has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

The veteran seeks to reopen his claim for service connection 
for a left ankle disability.  Evidence must be new and 
material to reopen a previously disallowed claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In this case, a 
December 2002 RO decision denied the veteran's claim to 
reopen his claim for service connection for a left ankle 
disability.  The RO concluded that the evidence of record did 
not show a left ankle injury in service.  The veteran was 
properly notified of the rating decision and his right to 
appeal, however, the veteran did not appeal and the December 
2002 RO decision became final.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  As such, the Board will address the evidence 
submitted since the December 2002 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In March 2002, the RO examined the service medical records, 
an October 2002 VA examination, and outpatient VA treatment 
records prior to denying the veteran's claim for service 
connection for a left ankle disability.  

The service medical records indicate that the veteran had a 
vehicle accident in service in July 1953 in which the veteran 
was thrown from a truck.  The service medical records 
indicate that the veteran was hospitalized for approximately 
a month in service.  The RO found that the service medical 
records referenced a right foot injury, but they did not 
reference a left foot injury.  

The outpatient VA treatment records indicated that the 
veteran did received treatment for arthritis in his left 
ankle and had fusion surgery in September 1992.  

The October 2002 VA examination found old post-traumatic 
changes in the left ankle joint with extensive degenerative 
changes in the talus and the articular margins of the left 
ankle.  The talus also showed evidence of partial collapse.  
The examiner concluded that "it is considered more likely 
than not that his disability related from this old inured 
left ankle is increasing."

Since the March 2002 RO decision, the veteran submitted 
statements from two veterans who were in the service with the 
veteran.  The veterans indicated that they were working with 
the veteran when the accident occurred.  The first veteran 
indicated that the veteran injured "both legs, ankles and 
feet" when he was thrown from the truck.  The other veteran 
also stated that the veteran's "right ankle was broken and 
his left foot was badly hurt" when the veteran was thrown 
from a truck.  For purposes of this appeal, the Board assumed 
that these statements are credible.  See Justus v. Principi, 
3 Vet. App. 512-13.

The statements submitted after the December 2002 RO decision 
are neither cumulative nor redundant of the evidence of 
record at the time of the December 2002 RO denial of the 
veteran's claim for service connection for a left ankle 
disability.  The records provide a description of the 
incident and observations of the veteran's injuries in 
service which corroborate the veteran's recollection and were 
not available to the RO prior to December 2002.  The Board 
finds that the evidence submitted since the December 2002 RO 
decision has not been previously reviewed by the RO, and is 
therefore, new evidence.  

The Board also finds that the evidence submitted provides a 
description of the injury to the veteran's left ankle in 
service, which is an unestablished fact necessary to 
substantiate the claim.  As such, this evidence is also 
material evidence in support of the veteran's claim for 
service connection for a left ankle disability.  

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board is required to decide whether new 
and material evidence has been received preliminarily to 
addressing merits).


ORDER

New and material evidence has been submitted, and the claim 
of entitlement to service connection for a left ankle 
disability is reopened.


REMAND

The veteran contends that his left ankle disability incurred 
in service.  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

After careful review of the evidence detailed above, the 
Board finds that additional development is needed.  In this 
case, the VA opinion in October 2002 does not include a nexus 
opinion.  Additionally the June 2003 VA opinion contains 
conflicting nexus opinions.  The first page of the June 2003 
opinion states that "[i]t is considered more likely than not 
that the condition is service connected" however, the second 
page of the same opinion states that "[i]t is considered 
less likely than not that the left ankle condition is due to 
service connection."  Furthermore, in the July 2003 opinion 
submitted after the examiner reviewed the claims file and 
found that the service medical records do not record any 
reference to a left ankle injury, the examiner stated that 
"having reviewed the C-file as requested, this opinion is 
unchanged and is restated that it is considered less likely 
than not that the left ankle condition is secondary to 
service."  

The RO also concluded in its July 2003 decision, January 2004 
statement of the case and in its December 2004 and April 2006 
statements of the case that the service medical records 
reference only a right foot injury and do not reference a 
left ankle injury.  After a thorough review of the service 
medical records, the Board finds that a left foot injury is, 
in fact, referenced in the service medical records.  On a 
Sick Call Treatment Record dated July 28, 1953 it states that 
the veteran had a complaint of an "injured left foot."  

There is no medical opinion of record regarding a nexus 
between the veteran's current left ankle disability and the 
reference to an "injured left foot" in the service medical 
records.  Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In this case, the Board concludes that a VA 
examination and medical opinion must be afforded the veteran 
to determine whether his current left ankle disability is 
related to service.  The examination should be conducted by 
an appropriate specialist who has not previously examined the 
veteran and should consider all pertinent evidence contained 
in the veteran's claims file to include the service medical 
records, lay statements and VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded another VA 
examination performed by an appropriate specialist, 
who has not previously examined the veteran, to 
determine the identity and etiology of the 
veteran's left ankle disability.  All indicated 
evaluations, studies, and tests deemed necessary by 
the examiner should be accomplished and all 
findings reported in detail. The claims file should 
be made available to the examiner for review in 
connection with the examination.  The examiner 
should state whether the veteran's left ankle 
disability is more likely than not (i.e., 
probability greater than 50 percent), at least as 
likely as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability of less 
than 50 percent) causally or etiologically related 
to any symptomatology shown in service or any other 
incident thereof and explain the basis of his or 
her conclusion.  Please send the claims folder to 
the examiner for review in conjunction with the 
examination.

2.  After any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of all 
pertinent evidence and legal authority to include 
any evidence submitted since the issuance of the 
April 2006 supplemental statement of the case.  If 
any benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
with a supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue.  An appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


